Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contact: James F. Arneson President 253.441.4000 Venture Financial Group Announces Record Earnings for the year ended December 31, 2007 FOURTH QUARTER HIGHLIGHTS 4th Quarter Net Income of $3.2 million Record year to date Net Income of $12.7 million Gross Loans increased $67.8 million over same period in 2006 Quarterly Interest Income increased $2.8 million or 15.3% over the same period in 2006 Year-to-Date Diluted Earnings Per Share increases 15.1% over same period last year Payment of thirty-sixth consecutive quarterly cash dividends to shareholders DuPont, WA., January 29, 2008 – Venture Financial Group, Inc. (“Venture” or “the Company”), parent company of Venture Bank ( www.venture-bank.com ) today announced for the twelve months ended December 31, 2007, net income of $12.7 million, an increase of $1.6 million or 14.4% compared to $11.1 million for the twelve months ended December 31, 2006. For the three months ended December 31, 2007, net income increased $100 thousand or 3.2% to $3.2 million compared to $3.1 million for the three months ended December 31, 2006. At December 31, 2007, total assets were $1.2 billion which was an increase of 22.7% or $221.9 million compared to $978.1 million in total assets at December 31, 2006. “This year represents the highest earnings in Company history”, said Ken F. Parsons, Sr., Venture Financial Group Chairman and CEO. “And I am especially proud, given that we also surpassed the $1 billion asset milestone in 2007.” Total deposits at December 31, 2007 were $837.1 million which was an increase of $65.8 million or 8.5% from $771.3 million at December 31, 2006. Total gross loans including loans held for sale at December 31, 2007 were $783.9 million, which was an increase of 9.5% or $67.8 million from $716.1 million at December 31, 2006. At December 31, 2007 nonperforming assets as a percentage of total assets were 0.27% compared to a historical low of 0.07% at December 31, 2006. Nonperforming loans as a percentage of total loans increased 30 basis points to 0.40% at December 31, 2007 from 0.10% at December 31, 2006. At December 31, 2007 the allowance for credit losses as a percentage of total loans increased to 1.34% from 1.25% at December 31, 2006. Net charge-offs for the periods ended December 31, 2007 and 2006 were $740 thousand and $592 thousand, respectively. “We are closely managing our loan portfolio in light of the housing downturn. As builder activity has decreased, the rate of growth in our loan portfolio has slowed; however, we continue to see opportunities in both commercial and residential construction and development projects,” said Jim Arneson, President and CEO of Venture Bank. On October 18, 2007, the Board of Directors declared the thirty fifth consecutive quarterly cash dividend, paid on November 9, 2007. The dividend of eight and a half cents per share was paid to all shareholders of record as of October 29, 2007. On January 16, 2008, the Board of Directors declared the thirty sixth consecutive quarterly cash dividend, payable on February 8, 2007. The dividend of eight and a half cents per share is payable to all shareholders of record as of January 28, 2008. Operating Results Net Interest Income Total net interest income increased $900 thousand or 9.3% to $10.6 million from $9.7 million for the three months ended December 31, 2007 compared to the three months ended December 31, 2006. The net interest margin for the three months ended December 31, 2007 was 3.95% versus 4.34% for the three months ended December 31, 2006. Net interest income increased $4.4 million or 12.3% to $40.2 million for the year ended December 31, 2007 compared to $35.8 million for the year ended December 31, 2006. The net interest margin for the year ended December 31, 2007 was 4.04% versus 4.44% for the year ended December 31, 2006. The prime rate published and updated by The Wall Street Journal is used by many financial institutions, including the Company, as an interest rate at which banks will lend to their most-favored customers. The published prime rate is also used as a base index on many loan products. The prime rate decreased 100 basis points between September 19, 2007 and December 12, 2007. One factor contributing to the decrease in margin was the large amount of loans tied to the prime rate that re-priced 100 basis points lower during that time period. Deposits and other borrowings however did not re-price as fast or as much as our loans.
